DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/05/2018 and 08/28/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“a location module to determine…” in claim 1.
“an identity module to determine…” in claim 1.
“an itinerary module to determine…” in claim 1.
“a control module to determine…” in claim 1.
“a communication device to communicate…” in claim 10.
“a job distribution module to receive…” in claim 10.
“a communications device to communicate…” in claims 11 and 15

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a location module” corresponds to “a location module 162 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface (See Applicant’s Drawing, Fig. 2, location module 162 and Applicant’s Specification, Page 8).


(b)       Claim 1: “an identity module” corresponds to “an identity module 163 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface 320 and the fulfilment service system at that processor-readable medium. As a specific example, computing device300 can be a client that accesses operating system 340 and the fulfilment service system during a boot sequence. (See Applicant’s Drawing, Fig. 2, identity module 163 and Applicant’s Specification, Page 8).

(c)       Claim 1: “an itinerary module” corresponds to “an itinerary module 164 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from (See Applicant’s Drawing, Fig. 2, itinerary module 164 and Applicant’s Specification, Page 8).

(d)       Claim 1: “a control module” corresponds to “a control module 165 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface 320 and the fulfilment service system at that processor-readable medium. As a specific example, computing device300 can be a client that accesses operating system 340 and the fulfilment service system during a boot sequence. (See Applicant’s Drawing, Fig. 2, control module 165 and Applicant’s Specification, Page 8).

(e)       Claim 10: “a communication device” corresponds to “communication device 190”. ‘Communication devices 190 and 200 are paired with the fulfilment service devices 120 and 130. That is, communication device 190 is paired with fulfilment service device 120 and communication device 200 is paired with fulfilment (See Applicant’s Drawing, Fig. 2, communications device 190 and Applicant’s Specification, Page 4).

(f)       Claim 10: “a job distribution module” corresponds to “a job distribution module 180 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface 320 and the fulfilment service system at that processor-readable medium. As a specific example, computing device300 can be a client that accesses operating system 340 and the fulfilment service system during a boot sequence. (See Applicant’s Drawing, Fig. 2, job distribution module 180 and Applicant’s Specification, Page 8).

(g)       Claims 11 and 15: “a communications device” corresponds to “communications device 200”. ‘Communication devices 190 and 200 are paired with the fulfilment service devices 120 and 130. That is, communication device 190 is paired (See Applicant’s Drawing, Fig. 2, communications device 200 and Applicant’s Specification, Page 4).

10.	Dependent claims 2-9, 12, and 13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the print-pause timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation “the print-pause timer” as being “the job-pause timer” as taught in claim 5 line 4

Dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent basis respectively.


Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisignani (US PAT. No. 9,424,333 B1) in view of An (US PG. Pub. 2013/0117400 A1).

	Referring to Claim 1, Bisignani teaches a controller (See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.) for a fulfilment service operation (See Bisignani, Fig. 72, Service System, Col. 58 lines 63-67 and Col. 59 lines 1-5, FIG. 72 is a data flow diagram showing example communications in the system in which PDF reports are generated and/or published.  Each of the components of the system shown in the embodiment of FIG. 72 may be included and/or embodied in one or more integrated and/or separate computing devices.  The components of the embodiment of FIG. 72 include a client device and/or browser program 7202, the server computer 118 (as described in reference to FIG. 1), a data store 7206, a report data provider 7208, and a report generation server 7210.), comprising:
a receiver (See Bisignani, Fig. 1, Client Computer 116) to receive a document file, the document file comprising job data and policy data, the job data comprising data defining an item to be produced by a fulfilment service device (See Bisignani, Col. 20 lines 50-61, the client computer 116 may host a JAVA virtual machine and may receive and execute one or more JAVA files that cause the browser to display a graphical user interface that receives data (user interface data) from and facilitates interaction with the server computer 118 and view computation unit 106. Client computer 116 may comprise an individual client computing device such as personal computer, workstation, laptop, netbook, tablet computer, or smartphone that is coupled through a computer network to the other elements of FIG. 1.  Client computer 116 hosts an internet browser program which may be configured with virtual machine program execution capability.);
a location module (See Bisignani, Fig. 1, Report Unit 109) to determine if location information associated with an authentication token satisfies a location policy defined in the policy data (See Bisignani, Fig. 1, Col. 37 lines 56-65, Page options panel 1510 provides options for changing the title of the current page and associating a master page with the currently displayed page, a master page defines an authoritative set of formatting guidelines for a page, and applying a master page causes report unit 109 to conform the current page to the formatting guidelines that include margins, allowable locations for graphics, allowable locations for tables, rules for preventing a table from splitting across a page boundary, and others.);
an identity module (See Bisignani, Fig. 1, embodied within the Server Computer 118) to determine if identity information associated with the authentication token satisfies an identity policy defined in the policy data (See Bisignani, Col. 59 lines 64-67 and Col. 60 lines 1-7, In response to receiving the request, the server computer 118 may generate a token (also referred to herein as an "authentication token") that may identify the user and may be used to authenticate the user's identity.  The token may comprise a unique, randomly-created data item, the possession of which may provide authentication of an identity and/or authorization.  The token may be used, as described below, by the report generation server 7210 to securely access system data and generate the PDF reports as if the user is logged in to (also referred to herein as being "authenticated with") the system.);
a control module (See Bisignani, Fig. 72, Report Generation Server 7210) to issue a job-proceed instruction responsive to receipt of an indication that the location policy, the identity policy and the itinerary policy are satisfied (See Bisignani, Col. 60 lines 35-47, In response to the receipt of the request and token, the report generation server 7210 may begin the PDF report generation, the report generation server 7210 may include a job queue such that, when all resources of the server are busy, the request may be queued until the request may be performed.  In some embodiments, the report generation server 7210 comprises multiple computing devices in a distributed and/or hosted computing environment (for example, a cloud computing environment), additional computing devices and/or resources may be provisioned and released as requests are received and completed by the report generation server 7210 such that the requests may be fulfilled efficiently.).

	Bisignani fails to explicitly teach 
an itinerary module to determine if itinerary information associated with the authentication token satisfies an itinerary policy defined in the policy data.

However, An teaches 
an itinerary module to determine if itinerary information associated with the authentication token satisfies an itinerary policy defined in the policy data (See An, Sect. [0129], [0840], The digital signature for the contents is a unique part for every application, the encryption is performed with a public key of a receiver.  If there is no authentication certificate of the receiver, or the receiver is an internal receiver, only the encryption of the receiving entity may be selected.  Further, during the message sending, the message is sent to the distribution messaging server together with the authentication information on the message.  In this case, the distribution messaging server mainly uses authenticate information to authenticate the client.  Further, the distribution messaging server adopts various authenticating methods such as IP/PW based authentication, token information based authentication by SSO (single sign on) in addition to the authentication certificate based digital signature in order to authenticate the distribution client… In order to qualify the user account managed by the distribution massaging server system as a certified electronic mailing address included in the electronic document distribution, the distribution messaging server system needs to satisfy certification requirements in order to have a reliable user account (the requirements will be defined by separate evaluation guideline and currently, it is recognized that only third party storing institution satisfies the certification requirements).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate an itinerary module to determine if itinerary information associated with the authentication token satisfies an itinerary policy defined in the policy data.  The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference).  Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 1.



Referring to Claim 2, the combination of Bisignani in view of An teaches a controller according to claim 1 (See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).

	Bisignani fails to explicitly teach 
wherein the location module determines if the location policy is satisfied while a job is in progress and the control module issues a location policy violation instruction responsive to receipt of one of: an indication that the location policy is not satisfied;
a pause command received by the controller.

However, An
wherein the location module determines if the location policy is satisfied while a job is in progress and the control module issues a location policy violation instruction responsive to receipt of one of: an indication that the location policy is not satisfied (See An, Sect. [0055], The electronic document distribution hub 102 includes a distribution relay server that sends a message by proxy and issues a distribution certificate when error occurs during the process of distributing the electronic document between the transceiving entities 101.  When the distribution relay server is requested by the transceiving entity 101 to send the message, the distribution relay server issues a transmission certificate to the transceiving entity 101 that requests to send the message after sending the message by proxy.  If the requested message sending is failed, the distribution relay server sends an error message to the transceiving entity 101 that requests to send the message.);
a pause command received by the controller (See An, Sect. [0752], If the spam address which is registered in the blacklist through the same distribution messaging server system is repeatedly generated, the electronic document distribution hub determines whether to cancel the authentication for the corresponding messaging server system and then cancels the authentication and deletes the spam address from the whitelist.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the location module determines if the location policy is satisfied while a job is in progress and the control module issues a location policy violation instruction responsive to receipt of one of: an indication that the location policy is not satisfied; a pause command received by the controller. The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference).  Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 2.

	Referring to Claim 3, the combination of Bisignani in view of An teaches a controller according to claim 1 or 2 See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).

Bisignani fails to explicitly teach wherein the control module is to initiate at least one of: issue a job pause instruction responsive to receipt, during fulfilment of the job, of one of: an indication that the location policy is not satisfied; and a pause command received by the controller; and
transmission of a message confirming that a partially complete job is present at the fulfilment service device responsive to receipt, during fulfilment of the job, of one of:
an indication that the location policy is not satisfied; and a pause command received by the controller; and
transmission of a message confirming that a complete job is present at the fulfilment service device responsive to receipt, after fulfilment of the job, of an indication that the location policy is not satisfied.

However, An teaches 
wherein the control module is to initiate at least one of: issue a job pause instruction responsive to receipt, during fulfilment of the job, of one of: an indication that the location policy is not satisfied; and a pause command received by the controller (See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.); and
transmission of a message confirming that a partially complete job is present at the fulfilment service device responsive to receipt, during fulfilment of the job, of one of:
an indication that the location policy is not satisfied; and a pause command received by the controller (See An, Sect. [0752], when an address of the transmitter is registered as a spam transmitter, the address is registered in the blacklist.  If the spam address which is registered in the blacklist through the same distribution messaging server system is repeatedly generated, the electronic document distribution hub determines whether to cancel the authentication for the corresponding messaging server system and then cancels the authentication and deletes the spam address from the whitelist.); and
transmission of a message confirming that a complete job is present at the fulfilment service device responsive to receipt, after fulfilment of the job, of an indication that the location policy is not satisfied (See An, Sect. [0753], When a message is received, the receiver checks the whitelist and the blacklist of the address directory server in order to confirm whether the transmitting party is a reliable and legal user to determine whether to deny the reception.  A transmitter checking method includes a realtime checking method at the time of reception and a periodical checking method that checks the transmitter through a list which is managed in a type of cache in the distribution messaging server of the receiver.).

(See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 3.

	Referring to Claim 4, the combination of Bisignani in view of An teaches a controller according to any one of the preceding claims See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).


wherein the identity module and itinerary module determine if the identity policy and itinerary policy are satisfied while a job is in progress and the control module issues a job-pause instruction responsive to receipt of one of:
an indication that at least one of the identity policy and itinerary policy is not satisfied;
a pause command received by the controller.

However, An teaches 
wherein the identity module and itinerary module determine if the identity policy and itinerary policy are satisfied while a job is in progress and the control module issues a job-pause instruction responsive to receipt of one of (See An, Sect. [0752], when an address of the transmitter is registered as a spam transmitter, the address is registered in the blacklist.  If the spam address which is registered in the blacklist through the same distribution messaging server system is repeatedly generated, the electronic document distribution hub determines whether to cancel the authentication for the corresponding messaging server system and then cancels the authentication and deletes the spam address from the whitelist.):
an indication that at least one of the identity policy and itinerary policy is not satisfied (See An, Sect. [0255], Even though the information related with the certified electronic mailing address which has been already registered may be changed due to various reasons, the identity needs to be maintained so that the electronic mailing address and the information of the owner are not changed.);
(See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the identity module and itinerary module determine if the identity policy and itinerary policy are satisfied while a job is in progress and the control module issues a job-pause instruction responsive to receipt of one of: an indication that at least one of the identity policy and itinerary policy is not satisfied; a pause command received by the controller.  The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 4.

	Referring to Claim 5, the combination of Bisignani in view of An teaches a controller according to any one of claims 2 to 4 See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).

	Bisignani, fails to explicitly teach 
	wherein, responsive to the receipt of one of: the indication that at least one of the location policy, identity policy and itinerary policy is not satisfied; and the pause command, the control module initiates a job-pause timer.

However, An teaches 
 wherein, responsive to the receipt of one of: the indication that at least one of the location policy, identity policy and itinerary policy is not satisfied; and the pause command (See An, Sect. [0055], The electronic document distribution hub 102 includes a distribution relay server that sends a message by proxy and issues a distribution certificate when error occurs during the process of distributing the electronic document between the transceiving entities 101.  When the distribution relay server is requested by the transceiving entity 101 to send the message, the distribution relay server issues a transmission certificate to the transceiving entity 101 that requests to send the message after sending the message by proxy.  If the requested message sending is failed, the distribution relay server sends an error message to the transceiving entity 101 that requests to send the message)., the control module initiates a job-pause timer (See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, responsive to the receipt of one of: the indication that at least one of the location policy, identity policy and itinerary policy is not satisfied; and the pause command, the control module initiates a job-pause timer.  The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 5.

	Referring to Claim 6, the combination of Bisignani in view of An teaches a controller according to claim 5 See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).

Bisignani fails to explicitly teach


However, An teaches 
wherein the control module is to monitor a time count of the print-pause timer and, responsive to the time count exceeding a pre-defined time count (See An, Sect. [0052] lines 8-15, The distribution messaging server is connected with the address directory server to allow the transceiving entity 101 to use functions of registering, searching, editing, and deleting the electronic mailing address.  Further, the distribution messaging server transfers messages which have been stored for a predetermined time or longer to an external storage device so as to be stored.), the control module issues a job-cancel instruction (See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the control module is to monitor a time count of the print-pause timer and, responsive to the time count exceeding a pre-defined time count, the control module issues a job-cancel instruction.  The motivation for doing so would have been to provide an electronic document (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 6.


	Referring to Claim 7, the combination of Bisignani in view of An teaches a controller according to claim 5 or 6 See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).
Bisignani fails to explicitly teach wherein responsive to receipt of one of: an indication that at least one of the location policy, identity policy and itinerary policy is not satisfied; and the pause command, the control module sends, to a job progress store, location data indicative of a location in the job where progress was paused.

However, An teaches 
wherein responsive to receipt of one of: an indication that at least one of the location policy, identity policy and itinerary policy is not satisfied; and the pause command (See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.), the control module sends, to a job progress store, location data indicative of a location in the job where progress was paused (See An, Sect. [0752], If the spam address which is registered in the blacklist through the same distribution messaging server system is repeatedly generated, the electronic document distribution hub determines whether to cancel the authentication for the corresponding messaging server system and then cancels the authentication and deletes the spam address from the whitelist.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein responsive to receipt of one of: an indication that at least one of the location policy, identity policy and itinerary policy is not satisfied; and the pause command, the control module sends, to a job progress store, location data indicative of a location in the job where progress was paused.  The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 7.


Referring to Claim 8, the combination of Bisignani in view of An teaches a controller according to claim 7 See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.).

Bisignani fails to explicitly teach 
wherein responsive to receipt of an indication that the location policy, identity policy and itinerary policy are satisfied, and an input command instructing resumption of a paused or cancelled print job, the control module retrieves the location data from the job progress store and issues a job-resume instruction, which includes the location data.

However, An teaches
wherein responsive to receipt of an indication that the location policy, identity policy and itinerary policy are satisfied, and an input command instructing resumption of a paused or cancelled print job (See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.), the control module retrieves the location data from the job progress store and issues a job-resume instruction, which includes the location data (See An, Sect. [0471], All errors for the synchronous transmission may be immediately checked by the transmitter so that the message is basically retransmitted.  The retransmission method is determined in accordance with a policy of the system of the corporation or the institution which participates in the distribution system.  However, basically, the identifical message is transmitted again by setting the same MessageId value.)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein responsive to receipt of an indication that the location policy, identity policy and itinerary policy are satisfied, and an input command instructing resumption of a paused or cancelled print job, the control module retrieves the location data from the job progress store and issues a job-resume instruction, which includes the location data.  The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 8.
	
Referring to Claim 9, the combination of Bisignani in view of An teaches a controller according to any one of the preceding claims See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.), wherein the location policy comprises a (See Bisignani, Fig. 13G, Col. 36 lines 4-14, FIG. 13G illustrates and example bucketing tree 1712 in which a user has specified two bucketing factors, Asset Type and Geographical Location.  Further, the user has indicated that Geographical Location is to be a sub-categorization of Asset Type.  As shown, the bucketing tree accordingly includes nodes corresponding to the Geographical Location associated with each of the asset types.  Further, FIG. 13H illustrates an example user interface similar to the user interface of FIG. 13F.  The example user interface of FIG. 13H includes table 1712 showing results of the new categorization illustrated in FIG. 13G.); 
and located less than a pre-defined distance from the fulfilment service device for the location policy to be satisfied (See Bisignani, Fig. 3A and 13A-E, Col. 33 lines 7-36, Beginning at block 1401, the graph, for example graph 202, is traversed and all the paths associated with the selected context are enumerated.  This block is described in further detail above in reference to FIG. 3A.  Graph traversal and enumeration of paths may be dependent on a particular context.  For example, a given perspective (for example, an individual, legal entity, and/or the like) may indicate the locations from which the graph is traversed.  An example is described above, and another example is illustrated in FIGS. 13C-13E.  In particular, FIGS. 13C-13E illustrate an example traversal of a simplified graph 1542, according to an embodiment of the present disclosure.  Referring to FIG. 13C, the graph 1542 includes six nodes: Alice (representing an individual, and which may be referred to as node A), Bob (representing an individual, and which may be referred to as node B), "C" Trust (representing an trust instrument, and which may be referred to as node C), Stock "D" (representing a stock instrument, and which may be referred to as node D), Bond "E" (representing a bond instrument, and which may be referred to as node E), and Stock "F" (representing a stock instrument, and which may be referred to as node F).  The relationships among the various nodes of the graph are indicated by the edges.  Further, as described above, various attributes and/or properties may be associated with each of the nodes and/or edges of the graph.  For example, as described above and below, each of the edges of the graph may indicate a relationship between the two nodes connected by the edge.  In one example, an edge may indicate a value and/or percentage of an asset (for example, a stock, bond, and/or the like) owned by an individual.).

	Referring to Claim 10, the combination of Bisignani in view of An teaches a fulfilment service system (See Bisignani, Fig. 72, Service System, Col. 58 lines 63-67 and Col. 59 lines 1-5, FIG. 72 is a data flow diagram showing example communications in the system in which PDF reports are generated and/or published.  Each of the components of the system shown in the embodiment of FIG. 72 may be included and/or embodied in one or more integrated and/or separate computing devices.  The components of the embodiment of FIG. 72 include a client device and/or browser program 7202, the server computer 118 (as described in reference to FIG. 1), a data store 7206, a report data provider 7208, and a report generation server 7210.), comprising:
(See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.);
a communication device (See Bisignani, Fig. 72, Report Generation Server 7210) to communicate with an authentication token and to retrieve location information, identity information and itinerary information associated with the authentication token responsive to establishing a communications link with the authentication token and to communicate the retrieved location information, identity information and itinerary information to the controller (See Bisignani, Col. 59 lines 64-67 and Col. 60 lines 1-34, In response to receiving the request, the server computer 118 may generate a token (also referred to herein as an "authentication token") that may identify the user and may be used to authenticate the user's identity.  The token may comprise a unique, randomly-created data item, the possession of which may provide authentication of an identity and/or authorization.  The token may be used, as described below, by the report generation server 7210 to securely access system data and generate the PDF reports as if the user is logged in to (also referred to herein as being "authenticated with") the system... the token, once generated, is transmitted to the report data provider 7208 where it is stored and may be used to authenticate data access by the report generation server 7210 (as described below).  Additionally, the token and the request (including, for example, an identification of the user, indication of the user sending the request, an indication of the report to be published, and/or indications of the report recipients and/or related contexts) are communicated by the server computer 118 to the report generation server 7210.  A status of the request may be continuously communicated between the server computer 118 and the report generation server 7210, and the server computer 118 and the client device and/or browser program 7202.);
a memory (See Bisignani, Fig. 1, Memory 100) to store a location policy, an identity policy and an itinerary policy, the controller to retrieve the location policy, identity policy and itinerary policy from the memory responsive to receipt of the location information, identity information and itinerary information (See Bisignani, Col. 20 lines 24-38, Memory 100 forms part of a computer system having a processor, mass storage, input-output devices, and other elements that are omitted in FIG. 1 for purposes of clarity.  A view computation unit 106 can access the graph 102 for purposes of traversing the graph in response to different configuration data and generating output one or more table views 105 in the manner described further herein.  View computation unit 106 may be coupled to a rendering unit 107 for rendering and communicating table views 105 to any of a computer display unit 108 or an electronic document 111 of any form such as a report, spreadsheet file, etc. In an embodiment, report unit 109 is configured to receive view data from view computation unit 106, facilitate transfer of view data to pages of reports, and receive user input specifying metadata for report formatting controls, as further described herein.);
a job distribution module (See Bisignani, Fig. 1, Report Unit 109)  to receive the job data from the receiver of controller, to store the job data in the memory and to (See Bisignani, Col. 42 lines 4-19, report unit 109 commences generating output for the publication in response to user input selecting a Publish widget, the user can select publication by printing, generating a file, or emailing to a specified email account, commencing publication causes report unit 109 to create a log entry in a log table of repository 104; this function enables an organization to monitor communication of sensitive financial data by creating an audit trail of which users communicated particular data to particular external destinations.  A log entry may identify the current user, time, publication operation, destination (email, file, printer), publication identifier, etc. the interactive user interfaces of the system enable non-technical users to quickly and dynamically generate and edit complex reports including tables and charts of data.  The complex reports may be automatically and efficiently generated through access and traversal of complex data structures, and calculation of output data based on property values of multiple nodes within the complex data structures, all in substantially real-time.  By storing the data as a complex mathematical graph, outputs (for example, a table) need not be stored separately and thereby take additional memory.  Rather, the system may render outputs (for example, tables) in real time and in response to user interactions, such that the system may reduce memory and/or storage requirements.).

Referring to Claim 11, the combination of Bisignani in view of An teaches a fulfilment service device (See Bisignani, Fig. 72, Service System, Col. 58 lines 63-67 and Col. 59 lines 1-5, FIG. 72 is a data flow diagram showing example communications in the system in which PDF reports are generated and/or published.  Each of the components of the system shown in the embodiment of FIG. 72 may be included and/or embodied in one or more integrated and/or separate computing devices.  The components of the embodiment of FIG. 72 include a client device and/or browser program 7202, the server computer 118 (as described in reference to FIG. 1), a data store 7206, a report data provider 7208, and a report generation server 7210.), comprising:
an input interface (See Bisignani, Fig. 1, Custodian Interface 113) to receive a document file comprising job data from an instructing device (See Bisignani, Col. 20 lines 62-67 and Col. 21 lines 1-4, View computation unit 106 also may be coupled to a custodian interface unit 113 that is coupled directly or indirectly through network 114 to an asset custodian computer 120.  Asset custodian computer 120 serves as an authoritative source of data about accounts and asset positions associated with individuals or other entities represented in data repository 104 and graph 102.  Custodian interface unit 113 is configured to obtain account and position snapshot data periodically or through live data feeds from asset custodian computer 120.);
a controller (See Bisignani, Figs. 1 and 72, server computer 118) according to any one of claims 1 to 9 (See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.);
a communications device (See Bisignani, Fig. 72, Report Generation Server 7210) communicatively coupled to the fulfilment service device, the communication device to communicate with an authentication token and to retrieve location information, identity information and itinerary information associated with the authentication token responsive to establishing a communications link with the authentication token and to communicate the retrieved location information, identity information and itinerary information to the controller (See Bisignani, Col. 59 lines 64-67 and Col. 60 lines 1-34, In response to receiving the request, the server computer 118 may generate a token (also referred to herein as an "authentication token") that may identify the user and may be used to authenticate the user's identity.  The token may comprise a unique, randomly-created data item, the possession of which may provide authentication of an identity and/or authorization.  The token may be used, as described below, by the report generation server 7210 to securely access system data and generate the PDF reports as if the user is logged in to (also referred to herein as being "authenticated with") the system... the token, once generated, is transmitted to the report data provider 7208 where it is stored and may be used to authenticate data access by the report generation server 7210 (as described below).  Additionally, the token and the request (including, for example, an identification of the user, indication of the user sending the request, an indication of the report to be published, and/or indications of the report recipients and/or related contexts) are communicated by the server computer 118 to the report generation server 7210.  A status of the request may be continuously communicated between the server computer 118 and the report generation server 7210, and the server computer 118 and the client device and/or browser program 7202.);
a memory (See Bisignani, Fig. 1, Memory 100) to store a location policy, an identity policy and an itinerary policy, the controller to retrieve the location policy, identity policy and itinerary policy from the memory responsive to receipt of the location information, identity information and itinerary information (See Bisignani, Col. 20 lines 24-38, Memory 100 forms part of a computer system having a processor, mass storage, input-output devices, and other elements that are omitted in FIG. 1 for purposes of clarity.  A view computation unit 106 can access the graph 102 for purposes of traversing the graph in response to different configuration data and generating output one or more table views 105 in the manner described further herein.  View computation unit 106 may be coupled to a rendering unit 107 for rendering and communicating table views 105 to any of a computer display unit 108 or an electronic document 111 of any form such as a report, spreadsheet file, etc. In an embodiment, report unit 109 is configured to receive view data from view computation unit 106, facilitate transfer of view data to pages of reports, and receive user input specifying metadata for report formatting controls, as further described herein.);
a fulfilment engine (See Bisignani, Fig. 1, Report Unit 109) to implement fulfilment of the job responsive to receipt of a job-proceed instruction from the controller (See Bisignani, Col. 42 lines 4-15, report unit 109 commences generating output for the publication in response to user input selecting a Publish widget.  In an embodiment, the user can select publication by printing, generating a file, or emailing to a specified email account.  In an embodiment, commencing publication causes report unit 109 to create a log entry in a log table of repository 104; this function enables an organization to monitor communication of sensitive financial data by creating an audit trail of which users communicated particular data to particular external destinations.  A log entry may identify the current user, time, publication operation, destination (email, file, printer), publication identifier, etc.).

	Referring to Claim 12, the combination of Bisignani in view of An teaches a fulfilment service device according to claim 11 (See Bisignani, Fig. 72, Service System, Col. 58 lines 63-67 and Col. 59 lines 1-5, FIG. 72 is a data flow diagram showing example communications in the system in which PDF reports are generated and/or published.  Each of the components of the system shown in the embodiment of FIG. 72 may be included and/or embodied in one or more integrated and/or separate computing devices.  The components of the embodiment of FIG. 72 include a client device and/or browser program 7202, the server computer 118 (as described in reference to FIG. 1), a data store 7206, a report data provider 7208, and a report generation server 7210.).

Bisignani fails to explicitly teach wherein the fulfilment engine is to at least one of:
pause a job responsive to receipt of a job-pause instruction from the controller ();


However, An teaches
wherein the fulfilment engine is to at least one of:
pause a job responsive to receipt of a job-pause instruction from the controller (See An, Sect. [0294], If the spam address which is registered in the blacklist through the same distribution messaging server is repeatedly generated, the management agency determines to cancel the authentication of the distribution messaging server, the authentication is cancelled, and deletes the spam address from the whitelist.);
cancel a job responsive to receipt of a job-cancel instruction from the controller (See An, Sect. [0752], when an address of the transmitter is registered as a spam transmitter, the address is registered in the blacklist.  If the spam address which is registered in the blacklist through the same distribution messaging server system is repeatedly generated, the electronic document distribution hub determines whether to cancel the authentication for the corresponding messaging server system and then cancels the authentication and deletes the spam address from the whitelist.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the fulfilment engine is to at least one of: pause a job responsive to receipt of a job-pause instruction from the controller; cancel a job responsive to receipt of a job-cancel instruction from the (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 12.

	Referring to Claim 13, the combination of Bisignani in view of An teaches a fulfilment service device according to claim 11 or 12 (See Bisignani, Fig. 72, Service System, Col. 58 lines 63-67 and Col. 59 lines 1-5, FIG. 72 is a data flow diagram showing example communications in the system in which PDF reports are generated and/or published.  Each of the components of the system shown in the embodiment of FIG. 72 may be included and/or embodied in one or more integrated and/or separate computing devices.  The components of the embodiment of FIG. 72 include a client device and/or browser program 7202, the server computer 118 (as described in reference to FIG. 1), a data store 7206, a report data provider 7208, and a report generation server 7210.).

Bisignani fails to explicitly teach wherein the fulfilment engine is to resume a paused or cancelled job responsive to receipt of a job-resume instruction from the controller.

(See An, Sect. [0471], All errors for the synchronous transmission may be immediately checked by the transmitter so that the message is basically retransmitted.  The retransmission method is determined in accordance with a policy of the system of the corporation or the institution which participates in the distribution system.  However, basically, the identifical message is transmitted again by setting the same MessageId value.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the fulfilment engine is to resume a paused or cancelled job responsive to receipt of a job-resume instruction from the controller.  The motivation for doing so would have been to provide an electronic document distribution system and an electronic document distribution method that allow not only the corporation/institution that can possess a predetermined size of distribution system, but also the individuals and the small company to establish reliability (See Sect. [0005] of the An reference). Therefore, it would have been obvious to combine Bisignani and An to obtain the invention as specified in claim 13.

	Referring to Claim 14, arguments analogous to claim 1 are applicable herein.  The non-transitory machine-readable storage medium is explicitly/inherently taught as evidenced by (See Bisignani, Fig. 1, Memory 100, Col. 20 lines 24-26, Memory 100 forms part of a computer system having a processor, mass storage, input-output devices, and other elements that are omitted in FIG. 1 for purposes of clarity.)  and various memories stored therein.

	Referring to Claim 15, the combination of Bisignani in view of An teaches a printing device (See Bisignani, Fig. 72, Service System, Col. 58 lines 63-67 and Col. 59 lines 1-5, FIG. 72 is a data flow diagram showing example communications in the system in which PDF reports are generated and/or published.  Each of the components of the system shown in the embodiment of FIG. 72 may be included and/or embodied in one or more integrated and/or separate computing devices.  The components of the embodiment of FIG. 72 include a client device and/or browser program 7202, the server computer 118 (as described in reference to FIG. 1), a data store 7206, a report data provider 7208, and a report generation server 7210.), comprising:
an input interface (See Bisignani, Fig. 1, Custodian Interface 113) to receive a document file comprising a print job from a print job instructing device (See Bisignani, Col. 20 lines 62-67 and Col. 21 lines 1-4, View computation unit 106 also may be coupled to a custodian interface unit 113 that is coupled directly or indirectly through network 114 to an asset custodian computer 120.  Asset custodian computer 120 serves as an authoritative source of data about accounts and asset positions associated with individuals or other entities represented in data repository 104 and graph 102.  Custodian interface unit 113 is configured to obtain account and position snapshot data periodically or through live data feeds from asset custodian computer 120.);
(See Bisignani, Figs. 1 and 72, server computer 118) according to any one of claims 1 to 9 (See Bisignani, Figs. 1 and 72, Col. 20 lines 43-46, FIG. 1 may form part of a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer 116.);
a communications device (See Bisignani, Fig. 72, Report Generation Server 7210) communicatively coupled to the printing device, the communication device to communicate with an authentication token and to retrieve location information, identity information and itinerary information associated with the authentication token responsive to establishing a communications link with the authentication token and to communicate the retrieved location information, identity information and itinerary information to the print operation controller (See Bisignani, Col. 59 lines 64-67 and Col. 60 lines 1-34, In response to receiving the request, the server computer 118 may generate a token (also referred to herein as an "authentication token") that may identify the user and may be used to authenticate the user's identity.  The token may comprise a unique, randomly-created data item, the possession of which may provide authentication of an identity and/or authorization.  The token may be used, as described below, by the report generation server 7210 to securely access system data and generate the PDF reports as if the user is logged in to (also referred to herein as being "authenticated with") the system... the token, once generated, is transmitted to the report data provider 7208 where it is stored and may be used to authenticate data access by the report generation server 7210 (as described below).  Additionally, the token and the request (including, for example, an identification of the user, indication of the user sending the request, an indication of the report to be published, and/or indications of the report recipients and/or related contexts) are communicated by the server computer 118 to the report generation server 7210.  A status of the request may be continuously communicated between the server computer 118 and the report generation server 7210, and the server computer 118 and the client device and/or browser program 7202.);
a memory (See Bisignani, Fig. 1, Memory 100) to store a location policy, an identity policy and an itinerary policy, the print operation controller to retrieve the location policy, identity policy and itinerary policy from the memory responsive to receipt of the location information, identity information and itinerary information (See Bisignani, Col. 20 lines 24-38, Memory 100 forms part of a computer system having a processor, mass storage, input-output devices, and other elements that are omitted in FIG. 1 for purposes of clarity.  A view computation unit 106 can access the graph 102 for purposes of traversing the graph in response to different configuration data and generating output one or more table views 105 in the manner described further herein.  View computation unit 106 may be coupled to a rendering unit 107 for rendering and communicating table views 105 to any of a computer display unit 108 or an electronic document 111 of any form such as a report, spreadsheet file, etc. In an embodiment, report unit 109 is configured to receive view data from view computation unit 106, facilitate transfer of view data to pages of reports, and receive user input specifying metadata for report formatting controls, as further described herein.);
(See Bisignani, Fig. 1, Report Unit 109) to print the print job responsive to receipt of a print-proceed instruction from the print operation controller (See Bisignani, Col. 42 lines 4-15, report unit 109 commences generating output for the publication in response to user input selecting a Publish widget.  In an embodiment, the user can select publication by printing, generating a file, or emailing to a specified email account.  In an embodiment, commencing publication causes report unit 109 to create a log entry in a log table of repository 104; this function enables an organization to monitor communication of sensitive financial data by creating an audit trail of which users communicated particular data to particular external destinations.  A log entry may identify the current user, time, publication operation, destination (email, file, printer), publication identifier, etc.).


Cited Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCarthy et al. (US PG. Pub. 2015/0163206 A1) discloses a secure data exchange system that includes a data management facility; and a plurality of data storage nodes.  The data management facility manages content sharing between entities of data stored in the data storage nodes, wherein the data is stored by a user of a first entity and comprises content and metadata.  The data management facility only has access to the metadata of the user data for managing of the data in the plurality of data storage nodes and not the content.  The data management facility may . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677